                                                   U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York


                                                   United States District Courthouse
                                                   300 Quarropas Street
                                                   White Plains, New York 10601


                                                   March 25, 2020

The Honorable Paul E. Davison
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:    United States v. Jaquon DANCY, 20-cr-225

Dear Judge Smith:

       The Government writes to respectfully request that the Court unseal the above-referenced
Indictment, 20-cr-225, and related arrest warrant for Defendant Jaquon DANCY, as I have been
advised that the defendant has been arrested.


                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney


                                           By:
                                                   Shiva H. Logarajah
                                                   Assistant United States Attorney
                                                   Tel: (914) 993-1918

SO ORDERED:



_____________________________________
HONORABLE PAUL E. DAVISON
UNITED STATES MAGISTRATE JUDGE                   3/25/20
